Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed Aug 26, 2022.  and Terminal Disclaimer filed 4/22/2022
Claims 1-20 are pending in the case. Claims 1, 11 and 16 are independent claims.
Claims 16-20 are Allowable.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Aug. 26, 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (Hereinafter Dai) U.S. Patent Publication No. 2017/0185266.
In regard to independent claim 1, Dai teaches a processing device having a graphical user interface, the processing device comprising: a touch screen display (see e.g. para [8]); and a controller communicably coupled to the touch screen display, wherein the controller is operatively programmed to detect gesture commands entered by an operator through interaction with the touch screen display (see e.g. para [48]-[50] – The examiner notes that gesture input such as swiping/scrolling is well-known in the art for touch screen input); 
wherein: computer code implements a set of widgets that are virtually organized as an array of widgets such that at least one widget is normally viewable on the touch screen display and the remainder of the set of widgets are hidden from view on the touch screen display, the set of widgets organized so as to comprise a designated home screen position that displays a designated widget within the array of widgets (see e.g. Fig. 2, para [31]-[39] [46] );  
wherein, when installed on an industrial vehicle (Dai does not expressly show an industrial vehicle.  However, Dai is directed to vehicle in general – see para [30] - “this disclosure is not necessarily limited to an automobile. Other types of driving apparatus 100 are contemplated. For example, the driving apparatus 100 can be a train, a bus, a vessel, a motorcycle, an electronic bike, a rocket ship, an airplane, and/or any other types of apparatus that can move in distance.”): 
the operator can re-arrange the order of a selected widget within the array of widgets (see e.g. Fig. 2, para [46] –“a user may create personalized settings using a touch screen that is incorporated into the information panel.”);  
the operator navigates through the widgets in the array using the gesture commands so as to reposition which one or more widgets in the array of widgets are viewable on the touch screen display (see e.g. Fig. 2 para [27][32][46]); and 
when a current operating state of a control module of the industrial vehicle indicates that a corresponding control is engaged, the controller causes the touch screen display to automatically snap to the designated home screen position (see e.g. para [39] – By way of another example, a certain user may want to create seven different information panel configurations and activate each on different days of the week. Functionality may be added to different information panel configurations based on other factors as well, including location, outside temperature, number of people in the vehicle, time of day, month of the year, whether the vehicle is parked or moving, etc” – when a certain mode is engaged, the display will switch to predefined custom display configuration accordingly.)
With respect to dependent claim 3, Dai teaches  the touch screen display graphically displays: a widget space for displaying a select one of the set of widgets comprising a visual representation of a current state of an associated component of the industrial vehicle (see e.g. para [26][39] – By way of another example, a certain user may want to create seven different information panel configurations and activate each on different days of the week. Functionality may be added to different information panel configurations based on other factors as well, including location, outside temperature, number of people in the vehicle, time of day, month of the year, whether the vehicle is parked or moving, etc”); and the controller is further operatively programmed to extract the current state of the associated component of the industrial vehicle by communicating with at least one electronic component across a vehicle network bus (see e.g. para [51][52][60]).  
With respect to dependent claim 4, the Dai teaches the touch screen display further graphically displays: a menu selection section (see e.g. para [32][33]); and a docked status tray that graphically displays at least one icon, each icon representing a current state of a vehicle component (see e.g. para [32]-[34] and Fig. 2 – “a user may create personalized settings using a touch screen that is incorporated into the information panel”); wherein the controller is further operatively programmed to periodically extract the current state of each vehicle component associated with an icon in the docked status tray by submitting a query across the vehicle network bus to at least one industrial vehicle electronic component  (see e.g. para [60]).  
With respect to dependent claim 5, Dai teaches the widget space displays the current state of at least one of battery charge, vehicle speed, or fork lift height (see e.g. Fig. 2 and para [26] [34]).  
With respect to dependent claim 6, Dai teaches the controller is further operatively programmed to receive information from another component of the industrial vehicle, and interact with the touch screen display to cause the widget space to display the current state of at least one of: an environmental state; a task-based state reflecting a level of completion of a task; and a count of a frequency and/or duration of correct warehouse operational behavior events in-between incorrect behavior events (see e.g. para [26][28]).
In regard to independent claim 11, Dai teaches a processing system for use on an industrial vehicle, comprising: a touch screen display; and a controller communicably coupled to the touch screen display, wherein the controller is operatively programmed to detect gesture commands entered by an operator through interaction with the touch screen display (see e.g. para [48]-[50] – The examiner notes that gesture input such as swiping/scrolling is well-known in the art for touch screen input); 
wherein when installed on the industrial vehicle (Dai does not expressly show an industrial vehicle.  However, Dai is directed to vehicle in general – see para [1]-[3]): 
computer code implements a set of widgets, each widget representing live data representing a current state associated with the industrial vehicle or the operator (see e.g. para [34][39]), the set of widgets virtually organized as an array of widgets such that at least one widget is normally viewable on the touch screen display and the remainder of the set of widgets are hidden from view on the touch screen display, the set of widgets organized so as to comprise a designated home screen position that displays a designated widget within the array of widget s (see e.g. Fig. 2, para [31]-[39] [46]);Page 5 of 23Response to Office Action dated May 26, 2022 Serial No.: 17/164,953
when the industrial vehicle is stopped, the operator can use the gesture commands in order to navigate through the set of widgets on the touch screen display so as to reposition which one or more widgets in the array of widgets are viewable on the touch screen display; and when a current operating state of a control module indicates that a control is engaged, the controller causes the touch screen display to snap to the designated home screen position (see e.g. para [39] – By way of another example, a certain user may want to create seven different information panel configurations and activate each on different days of the week. Functionality may be added to different information panel configurations based on other factors as well, including location, outside temperature, number of people in the vehicle, time of day, month of the year, whether the vehicle is parked or moving, etc” – when a certain mode is engaged, the display will switch to predefined custom display configuration accordingly.). 
With respect to dependent claim 12, Dai teaches  the touch screen display graphically displays: a widget space for displaying a select one of the set of widgets comprising a visual representation of at least one of battery charge, vehicle speed, or fork lift height (see e.g. Fig. 2 and para [26] [34]); 37Attorney Docket No. CRN 804 NA2 a menu selection section see e.g. para [32][33]; and a docked status tray that graphically displays at least one icon, each icon representing a current state of a vehicle component (see e.g. para [32]-[34] and Fig. 2 – “a user may create personalized settings using a touch screen that is incorporated into the information panel”); wherein: the controller is further operatively programmed to periodically extract the current state of each vehicle component associated with an icon in the docked status tray by submitting a query across a vehicle network bus to at least one industrial vehicle electronic component (see e.g. para [60]).  
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of KALU et al. (Pub. No.: US 2013/0093685).
With respect to dependent claim 9, the Dai does not expressly show  a control area having a set of controls configured such that: a first swipe gesture command implemented on the touch screen display and operation of a first control in the set of controls designated as a right control both map to a first graphical user interface command; a second swipe gesture command implemented on the touch screen display and operation of a second control in the set of controls designated as a left control both map to a second graphical user interface command; and a select gesture command implemented on the touch screen display and 36Attorney Docket No. CRN 804 NA2 operation of a third control in the set of controls designated as a select control both map to a third graphical user interface command.  However, Dai does teach touch screen input (see e.g. [0063], [0066], [0067], [0074], [0090]). Furthermore, Furthermore, KALU cures any deficiency by teaching [0100] mappings between touch swipe gestures having directions (up, down, left, right) and arrow keys of a keyboard having directions (up, down, left, right) are used by the controller module of the device to determine the appropriate function to perform.  It would have been further obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dai (teaching a touch screen capable of detecting direction gestures which may also be operated by a control buttons) and KALU (teaching a mechanism to map specific up, down, left, right swipe gestures to specific control buttons up, down, left, right) before them, to combine the method operating on the device of Dai with the method operating on the device of KALU to obtain the touch screen operation gestures of Dai as being an up swipe, a right swipe, a left swipe, a down swipe to control the display under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”, the ability to apply the known technique being well within the skill of an ordinary practitioner of the graphical user interface art, the results being clearly predictable and having a reasonable expectation of success (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham).
Claim 15 is rejected for the similar reasons discussed above with respect to claim 9.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of EPPEL et al. (Hereinafter EPPEL) U.S. Patent Publication No. 2012/0256843
With respect to dependent claim 2, Dai does not expressly show the touch screen display is implemented on a service component that is field replaceable; the controller is implemented on a main component; and the service component mounts to the main component.  However, EPPEL teaches similar feature (see e.g. [0040] control unit is detachable from the screen unit). Both Dai and EPPEL are directed to vehicle operation display methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Dai and EPPEL in front of them to modify the system of Dai to include the above feature.  The motivation to combine EPPEL and Dai comes from EPPEL.  EPPEL discloses the motivation to use detachable unit so that it easier to service the unit (see e.g. para [40]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Kalu and further in view of EPPEL.
With respect to dependent claim 10, the modified Dai does not expressly show the first control is implemented as a first button assigned to the right control; the second control is implemented as a second button assigned to the left control; and the third control is implemented as a third button assigned to the select control.  However, EPPEL teaches using the rotary knob 6 control movement instead of arrow buttons. Both Dai and EPPEL are directed to vehicle operation display methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Dai and EPPEL in front of them to modify the system of Dai to include the above feature.  The motivation to combine EPPEL and Dai comes from EPPEL.  EPPEL discloses the motivation to use physical buttons for direct access (see e.g. para (see e.g. [0063], [0066], [0067], [0074], [0090]).

Claims 6-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of MEDWIN et al. (Pub. No.: US 2009/0265059 A1).
With respect to dependent claim 6, Dai does not expressly show the controller is further operatively programmed to receive information from another component of the industrial vehicle, and interact with the touch screen display to cause the widget space to display the current state of at least one of: an environmental state; a task-based state reflecting a level of completion of a task; and a count of a frequency and/or duration of correct warehouse operational behavior events in-between incorrect behavior events.  However, MEDWIN which is generally directed to (abstract) An industrial vehicle has a controller connected to a plurality of sensors for accumulating information related to operation of the vehicle. The controller employs that information in governing further vehicle operation to reduce the likelihood of damage to the vehicle or a load being transported. The information also is analyzed to determine how efficiently the industrial vehicle and its operator are performing in relation to performance benchmarks for the vehicle and in comparison to other industrial vehicles. MEDWIN specifically teaches:
[0010] An industrial vehicle has a computerized controller that receives data from a plurality of sensors which monitor different operating parameters of the vehicle. The industrial vehicle has components that communicate wirelessly via a bidirectional warehouse communication system with a computer system at a facility, such as a warehouse or a factory, where the vehicle operates. This enables data regarding the operating parameters to be sent to the computer system and enables the industrial vehicle to receive data and commands from the computer system
[0034] FIG. 1, shows an industrial vehicle 10, specifically a lift truck; an external warehousing system is coupled to the industrial vehicle 10 connected to an internal vehicle controller 12 (FIG. 2) to provide bidirectional communications with a warehousing system;
[0041] In addition to providing control signals to the drive and lift control systems, the vehicle controller 12 furnishes data to a display 55 that presents information to the vehicle operator such as pallet statistics, vehicle operating parameters, where the display includes [0042] a touchscreen;
[0043] communication port 69 is connected to a wireless communication device 71 that has an antenna 75 for exchanging data with a communication system in the warehouse or factory in which the industrial vehicle 10 operates. The wireless communication device 71 includes a transceiver 73 for transmitting messages to and receiving messages from the warehouse communication system.
[0045] Referring again to FIG. 2, the vehicle controller 12 stores data regarding the operation of the industrial vehicle 10. That data can include number of hours in operation, battery state of charge, and fault codes encountered… Various speed parameters such as speed and acceleration of the vehicle and of the mast 33 can also be monitored; 
 [0046] vehicle operational data also can include an operator identifier; system can present operator checklists; data acquired from these checklists can be associated with the operator along with data related to that person's driving parameters.
[0050] Thus both warehouse computer system 104 and the warehouse management computer system 114 execute the same software for storing, analyzing and reporting the operating information for the industrial vehicles, noting that [0052] data stored includes [0059] Operating history (impacts, hour meters, fault codes, age), [0060] Use history (hour meters, fault codes, battery state-of-charge)
[0063-0064] the warehouse computer system 104 can collect operation data and also control vehicle operational parameters, such as speed and mast accelerations based on detected operating conditions, such as [0065] possible excessive wear [0066] preventing damage to fragile loads, or [0084] preventing unauthorized use of vehicle in restricted area by [0085,0089] notifying the operator of the vehicle and (if necessary) [0090] disabling the vehicle or limiting its operation and [0091] notifying the operator.
Note particularly, [0066] When the vehicle controller 12 sends a motion command to the lift motor control 23, the controller also commences executing a software load control routine 120 represented by the flowchart in FIG. 8 which also clearly suggests when the industrial vehicle is operated, the display snaps to at least one locked widget where the at least one locked widget is relevant to the industrial vehicle operation because the display is changed to one which is appropriate for the load control routine.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention, having the teachings of Dai and MEDWIN before them, to combine the method of Dai with the method of MEDWIN (using the display screens of Dai to provide the data described in MEDWIN [0046] vehicle operational data also can include an operator identifier; system can present operator checklists; data acquired from these checklists can be associated with the operator along with data related to that person's driving parameters).  

With respect to dependent claim 7, the modified Dai teaches the controller is further operatively programmed to receive information from another component of the industrial vehicle, and interact with the touch screen display to cause the widget space to be temporarily interrupted to display a message across a select one of: a lower portion of the widget space that is removed after a period of time; a single widget space that is removed after a period of time; or the entirety of all displayed widget spaces for a period of time (using the variously-configurable display screens of Dai to display the operator notification of MEDWIN; the specific positioning of the notification message being considered as merely a design element).  

With respect to dependent claim 8, the modified Dai teaches  the controller is further operatively programmed to receive information from another component of the industrial vehicle, and interact with the touch screen display to cause the widget space to be temporarily interrupted to display a message that is removed after a period of time; and the controller is operatively programmed to clear the displayed message after any one of: the operator presses a designated area of the touch screen, a button in a vehicle operator control area, or a combination thereof; the message times out; the message is cleared to display a higher priority message; or the message is cleared to clear the touch screen display based upon a designated operating characteristic of the industrial vehicle (using the variously-configurable display screens of Dai to display the operator notification of MEDWIN; the specific positioning of the notification message being considered as merely a design element ).  
Claim 13 is rejected for the similar reasons discussed above with respect to claim 6.
Claim 14 is rejected for the similar reasons discussed above with respect to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179